Case 2:20-cv-00713-WSS Document 25 Filed 10/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ETIMINE USA INC., )
)
Plaintiff, ) Civil Action No. 2:20-cv-00713-WSS
)
Vv. )
)
GOKHAN YAZICI and YZC )
CONSULTING LTD., )
)
Defendants. )
ORDER OF COURT

aa -

AND NOW, this / aan day of hy, o Pope oe, 2020, upon consideration of the
Consent Motion for Extension of Time to Respond to the Defendants’ Motion to Dismiss

Plaintiffs Amended Complaint, it is hereby ORDERED that the Motion is GRANTED.

Etimine USA, Inc. shall file a motion in response to the Motion to Dismiss the Amended

  

 

Complaint by no later than Friday, October 23, 2020. ce peg 6 fas a
: BY THE COURT:

    
 

AS seo

The Honorable William & Stickman

 
